DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 17 April 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  Said claim recites “assigning, by a computing device.  Appropriate correction is required.
Claims 2, 17, and 26 are objected to because of the following informalities:  Said claims recite “sending the requests over a network to the server in the issue order”.  The recitation, “a network”, does not adhere to antecedent basis.  Examiner respectfully suggests amending “a network” to “the network”.  Appropriate correction is required.
Claims 13, 22, and 29 are objected to because of the following informalities:  Said claims recite “determining a traversal minimum and traversal maximum for that node state variable”.  Here, claim clarity would be improved by including the indefinite article, “a”, prior to “traversal maximum”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12, 14-15, 16-20, 23-24, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornmann et al. (US 20150170396 A1; hereinafter referred to as “Kornmann”).

a processor (¶104, Kornmann discloses client 600 comprising a cache node manager 640) configured to: 
determine one or more node states for each node associated with a traversal of a hierarchical level of detail (HLOD) data structure (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses identifying a first field of view associated with a first cache node and a second field of view associated with a second cache node where each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Examiner correlates a field of view corresponding to a particular cache node as a node status); 
generate a request for data of each node associated with the traversal of the HLOD data structure (¶125 & Fig. 7 (750), Kornmann discloses generating a first request associated with a first cache node and a second request associated with a second cache node); 
assign a priority to each request for data of each node associated with the traversal of the HLOD data structure based at least in part on that respective node's determined one or more node states (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses assigning by computing a first priority score to the first cache node associated to the first level of detail and by computing a second priority score to the second cache associated to the second level of detail.  Kornmann further discloses that each request is generated to be associated to each priority score); and 
¶35, Kornmann discloses sending a first request associated to the first priority score and then sending a second request associated to the second priority score).
Regarding Claim 25, Kornmann discloses a non-transitory processor readable medium having stored thereon processor-readable instructions configured to cause a processor (¶104 & Claim 17, Kornmann discloses client 600 comprising a non-transitory medium storing instructions for execution by a cache node manager 640) to perform operations comprising: 
determining one or more node states for each node associated with a traversal of a hierarchical level of detail (HLOD) data structure (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses identifying a first field of view associated with a first cache node and a second field of view associated with a second cache node where each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Examiner correlates a field of view corresponding to a particular cache node as a node status); 
generating a request for data of each node associated with the traversal of the HLOD data structure (¶125 & Fig. 7 (750), Kornmann discloses generating a first request associated with a first cache node and a second request associated with a second cache node); 
assigning a priority to each request for data of each node associated with the traversal of the HLOD data structure based at least in part on that respective node's determined one or more node states (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses assigning by computing a first priority score to the first cache node associated to the first level of detail and by computing a second priority score to the second cache associated to the second level of detail.  Kornmann further discloses that each request is generated to be associated to each priority score), wherein the assigned priorities are priority numbers and each priority number is a summation of priority digits associated with a digit value determined for each of the respective node's determined one or more node states (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses each priority score is based upon a level of detail); 
sending the requests over a network to a server based on the requests' assigned priorities (¶118, Kornmann discloses sending a first request associated to the first priority score and then sending a second request associated to the second priority score).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 16 or Claim 25.
Regarding Claim 2, Kornmann discloses the method of claim 1.
Kornmann further discloses sending the requests over the network to the server based on the requests' assigned priorities comprises: 
sorting, by the computing device, the requests into an issue order based on the assigned priorities (¶35, Kornmann discloses prioritizing the transmission of a first request associated to the first priority score over the transmission of a second request associated to the second priority score by sending the first request and then the second request); and 
sending, by the computing device, the requests over a network to the server in the issue order (¶118, Kornmann discloses sending a first request associated to the first priority score and then sending a second request associated to the second priority score).
Regarding Claim 3, Kornmann discloses the method of claim 1.
Kornmann further discloses the one or more node states for each node are based at least in part on a camera state (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Examiner correlates a field of view corresponding to a particular cache node as a node status).
Regarding Claim 4, Kornmann discloses the method of claim 3.
Kornmann further discloses the camera state comprises one or more of a camera direction, a camera position, and a camera frustum (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Here, the field of view is based upon the virtual camera's position and direction viewing the three dimensional space).
Regarding Claim 5, Kornmann discloses the method of Claim 1.
Kornmann further discloses the one or more node states are one or more node state variables (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Examiner identifies as inherent that the perspective of a camera would be dependent upon at least five variables: three Cartesian coordinates (x, y, z) of the camera and an additional two angular coordinates of the camera where the first angular component shows the horizontal orientation of the camera and the second angular component shows the virtual orientation of the camera; and at least three variables concerning the location of the rendered space, specifically the Cartesian coordinates of the rendered space).
Regarding Claim 6, Kornmann discloses the method of Claim 5.
Kornmann further discloses the one or more node state variables comprise a measurement of how far off center is a portion of a scene corresponding to the node (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera would reflect the off center amount of the camera relative to the rendered space by using the Cartesian coordinates of the camera and the Cartesian coordinates of the scene).
Regarding Claim 8, Kornmann discloses the method of Claim 5.
Kornmann further discloses the one or more node state variables comprise a distance to a camera (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera would reflect the off center amount of the camera relative to the rendered space by using the Cartesian coordinates of the camera and the Cartesian coordinates of the scene).
Regarding Claim 9, Kornmann discloses the method of Claim 5.
Kornmann further discloses the one or more node state variables comprise a back facing deferral (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Here, the field of view is based upon the virtual camera's position and direction viewing the three dimensional space.  If the virtual camera is oriented in a position and direction behind the region of interest (back-facing), then it would be de-prioritized because the position and direction of the camera is facing away from the region of interest).
Regarding Claim 10, Kornmann discloses the method of Claim 5.
Kornmann further discloses the one or more node state variables comprise a camera destination prediction (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Here, the field of view is based upon the virtual camera's position and direction.  If the camera is located in a destination that is of interest to render, then it would be prioritized over cameras that were not in the region of interest).
Regarding Claim 12, Kornmann discloses the method of Claim 5.
Kornmann further discloses the one or more node state variables comprise a tree depth (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses a first level of detail and a second level of detail.  Here, the level of detail indicates where the node lies on the tree depth.  A node having a lower level of detail would be higher than a node having a higher level of detail).
Regarding Claim 14, Kornmann disclose the method of claim 1.
Kornmann further discloses the assigned priorities are priority numbers (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses a first priority score and a second priority score).
Regarding Claim 15, Kornmann discloses the method of Claim 14.
Kornmann further discloses each priority number is a summation of priority digits associated with a digit value determined for each of the respective node's determined one or more node states (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses a priority score is associated to each node cache based upon level of detail.  Here, the Examiner assumes that priority is only based on a single node state).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 2.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 3.
Regarding Claim 19, Claim 18 is rejected on the same basis as Claim 4.
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 15.

Kornmann further discloses wherein the processor is a central processing unit (CPU) or a graphics processing unit (GPU) (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses a renderer).
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 2 or Claim 17.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 3 and Claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kornmann in view of Li et al. (US 20200302692 A1; hereinafter referred to as “Li”).
Regarding Claim 7, Kornmann discloses the method of Claim 5.
However, Kornmann does not explicitly disclose wherein the one or more node state variables comprise a modified screen space error (SSE) deferral.
Li teaches the one or more node state variables comprise a modified screen space error (SSE) deferral (¶52, Li teaches assigning a priority to a particular tile based upon screen-space error).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann by requiring that the one or more node state variables comprise a modified screen space error (SSE) deferral as taught by Li because the rendering is improved by allowing the renderer to use a low-resolution placeholder at the expense of a high resolution placeholder (Li, ¶52).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kornmann in view of Geraci et al. (US 20190251396 A1; hereinafter referred to as “Geraci”).
Regarding Claim 11, Kornmann discloses the method of Claim 5.
However, Kornmann does not explicitly discloses the one or more node state variables comprise an occlusion level.
¶52, Geraci teaches prioritizing image data based upon occlusion level).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann by requiring that the one or more node state variables comprise a modified screen space error (SSE) deferral as taught by Geraci because the real time rendering under a limited system environment is improved (Geraci, ¶8-10).
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kornmann in view of Yang et al. (US 8035636 B1; hereinafter referred to as “Yang”).
Regarding Claim 13, Kornmann discloses the method of Claim 5.
However, Kornmann does not explicitly disclose determining a traversal minimum and traversal maximum for that node state variable, wherein traversal minimum is a lowest value for the node state variables of the traversal and the traversal maximum is a highest value for the node state variables of the traversal.
Yang teaches determining a traversal minimum and traversal maximum for that node state variable (¶8:18-29 & ¶8:60-9:7, Yang teaches traversing a level of detail (LOD) node and determining whether the node has a maximum resolution or a minimum resolution), wherein traversal minimum is a lowest value for the node state variables of the traversal and the traversal maximum is a highest value for the node state variables of the traversal (¶8:18-29 & ¶8:60-9:7, Yang teaches traversing a level of detail (LOD) node having the maximum resolution has the highest vertex count and the LOD detail having the minimum resolution has a minimum vertex count).
Yang, 1:12-29).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 13.
Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kornmann in view of Li in view of Geraci.
Regarding Claim 21, Kornmann discloses the computing device of claim 20.
Kornmann further discloses the one or more node state variables comprise: 
a) a measurement of how far off center is a portion of a scene corresponding to the node (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera would reflect the off center amount of the camera relative to the rendered space by using the Cartesian coordinates of the camera and the Cartesian coordinates of the scene); 
c) a distance to a camera (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera would reflect the off center amount of the camera relative to the rendered space by using the Cartesian coordinates of the camera and the Cartesian coordinates of the scene); 
d) a back facing deferral (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Here, the field of view is based upon the virtual camera's position and direction viewing the three dimensional space.  If the virtual camera is oriented in a position and direction behind the region of interest (back-facing), then it would be de-prioritized because the position and direction of the camera is facing away from the region of interest); 
e) a camera destination prediction (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Here, the field of view is based upon the virtual camera's position and direction.  If the camera is located in a destination that is of interest to render, then it would be prioritized over cameras that were not in the region of interest); [or]
g) a tree depth (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses a first level of detail and a second level of detail.  Here, the level of detail indicates where the node lies on the tree depth.  A node having a lower level of detail would be higher than a node having a higher level of detail).
However, Kornmann does not explicitly disclose the one or more state variables [further] comprise: b) a modified screen space error (SSE) deferral; and f) an occlusion level.
Li teaches the one or more node state variables comprise a modified screen space error (SSE) deferral (¶52, Li teaches assigning a priority to a particular tile based upon screen-space error).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann by requiring that the one or more node state variables comprise a modified screen space error (SSE) deferral as taught by Li because the rendering is improved by allowing the renderer to use a low-resolution placeholder at the expense of a high resolution placeholder (Li, ¶52).
However, Kornmann in view of Li does not explicitly discloses the one or more node state variables [further] comprise an occlusion level.
Geraci teaches the one or more node state variables comprise an occlusion level (¶52, Geraci teaches prioritizing image data based upon occlusion level).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann in view of Li by requiring that the one or more node state variables comprise a modified screen space error (SSE) deferral as taught by Geraci because the real time rendering under a limited system environment is improved (Geraci, ¶8-10).
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 21.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kornmann in view of Li in view of Geraci in further view of Yang.
Regarding Claim 29, Kornmann discloses the non-transitory processor medium of claim 28.
However, Kornmann in view of Li in further view of Geraci does not explicitly disclose determining a traversal minimum and traversal maximum for that node state variable, wherein traversal minimum is a lowest value for the node state variables of the traversal and the traversal maximum is a highest value for the node state variables of the traversal.
Yang teaches determining a traversal minimum and traversal maximum for that node state variable (¶8:18-29 & ¶8:60-9:7, Yang teaches traversing a level of detail (LOD) node and determining whether the node has a maximum resolution or a minimum resolution), wherein traversal minimum is a lowest value for the node state variables of the traversal and the traversal maximum is a highest value for the node state variables of the traversal (¶8:18-29 & ¶8:60-9:7, Yang teaches traversing a level of detail (LOD) node having the maximum resolution has the highest vertex count and the LOD detail having the minimum resolution has a minimum vertex count).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann in view of Li in further view of Geraci by determining a traversal minimum and traversal maximum for that node state variable, wherein traversal minimum is a lowest value for the node state variables of the traversal and the traversal maximum is a highest value for the node state variables of the traversal as taught by Yang because the operation of clients, having lower computational abilities requesting graphics data, to request and render graphics data is improved (Yang, 1:12-29).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.